DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13, 15 and 16 have been canceled.  Claims 1-3, 7, and 14 have been amended.  Clams 36-39 have been added.  Claims 1-12, 14, 27-39 are pending. 
The election of species requirement of 11/4/2019 has been withdrawn.  
Claims 1-12, 14, 27-39 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/478,500, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The instant claims are drawn, in part, to a method of treating cancer having a TNF-JNK-Axl-ERK signaling axis comprising administration of  an effective amount of a EGFR inhibitor and one or more JNK inhibitors, wherein the EGFR inhibitor is not erlotinib and the cancer is not head and neck cancer. 
The ‘500 application describes the inhibition of the TNF-JNK-Axl-Erk axis by treatment of glioma cells in vitro with a combination of erlotinib and SP600125, or a combination of erlotinib and SP600125, U0126 (page 10, full paragraph), R428 (page 10, bottom paragraph) or etanercept or thalidomide (page 11, full paragraph).  The ‘500 application describes the effect of 
 Thus, claims 1-5, 8-12, 14, 28, 29, 31, 33, and 35 will be considered to have the effective filing date of 3/29/3018.  Claims 36-39 will receive benefit of the earlier filing date of 3/29/2017.


Claim Rejections Withdrawn
The rejection of claims 31-35 under 35 U.S.C. 102(a)(1) as being anticipated by over Guo et al (Nature Neuroscience, 2017, Vol. 20, pp. 1074-1084, reference of the IDS filed 9/15/2020) is withdrawn in light of applicant’s Declaration of Attribution stating that the subject matter of Guo et al was obtained directly from the instant inventor who was listed as co-author in Guo et al.  It is noted that inclusion of claim 36 in the top line of the rejection was a typographical error.  Claim 36 has an effective filing date which pre-dates that of Guo et al.

The rejection of claims 1-3, 6-12, 14, and 27-35 under 35 U.S.C. 103 as being unpatentable over Guo et al (Nature Neuroscience, 2017, Vol. 20, pp. 1074-1084) in view of Nelson et al (Oncotargets, and Therapy, 2013, Vol. 6, pp. 135-143) and Belda-Iniesta et al (Cancer Biology and Therapy, 2006, Vol. 5, pp. 912-914) is withdrawn in light of applicant’s Declaration of Attribution over Guo et al.

Claim Objections
Claims 2, 4 and 5 are objected to because of the following informalities.  
Claim 2:
The typographical error of “Her2-nhibitor-1” rather than “Her2 inhibitor-1”; and
the typographical error of genisten rather than genistein.
Claim 4: 
Duplicate recitations of ERK5-IN-1, XMD 8-92, and FR180204; 
the recitation of both TCS ERK 11e and VX-11e which are synonyms; and
the recitation of both pluripotin and SC1 which are synonyms.
Claim 5: 
The recitation of both R428 and bemcentinib which are synonyms.  
Appropriate correction is required.

The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of applicant’s amendment canceling erlotinib HCl as a specie of claim 2.  

The rejection of claims 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), is withdrawn in light of applicant’s amendment of claim 3.
The rejection of claims 1-3, 6-12, and  27-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of gliomas and glioblastomas comprising the administration of  combination of an EGFR inhibitor and a JNK inhibitor wherein the glioma or glioblastoma has a EGFR inhibitor induced TNF-JNK-AXL-ERK signaling pathway does not reasonably provide enablement for the treatment of other cancers not known to have a EGFR inhibitor induced TNF-JNK-AXL-ERK signaling pathway is withdrawn in light of applicant’s amendment of claim 1.  

The rejection of claims 1, 2, 12, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebelt et al (Oncotarget, 2017, Vol. 24, pp. 104894-104912) is withdrawn in light of applicant’s amendment of claim 1 to specify a malignant brain cancer.


New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of JIP-1 (153-163) is vague and indefinite because it is unclear what “(153-163)” refers to.  For purpose of examination, “(153-163)” will be read as amino acids 153-163 of JIP-1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation JIP-1, and the claim also recites (153-163), being interpreted as amino acids 153-163 of JIP-1, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 requires in part an AP26113 “analog”.  The term “analog” does not require preservation of any of the structure of AP26113, the only requirement being a similar activity to that of AP26113.  There is no description of a structure of an AP26113 analog having EGFR inhibitor activity in the specification or any art of record.  
Although drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials."  At 1567, 43 USPQ2d at 1405.  The court also stated that a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.". 
	In the instant case, claiming an AP26113 analog having EGFR inhibitor activity only describes the analog in terms of the desired activity, but not by structure, and is therefore not an 
Claim 5 requires, in part, YW327.6S2 and GL2I.T as inhibitors of Axl.  The specification provides no teachings as to the specific structures of YW327.6S2 and GL2I.T. Habib (WO2018/183762, reference of the IDS filed 3/20/20) refers to YW327.6S2 as an anti-Axl monoclonal antibody and GL2I.T as an AXL decoy receptor (paragraph [0075]).  However, no structural information as to the primary amino acid sequences of the light and heavy chains of YW327.6S2 are taught in the instant specification or the prior art and no information as to the structural requirements of GL2I.T are taught in the instant specification or the prior art.  One skilled in the art therefore cannot, visualize or recognize the identity of a substance as being the YW327.6S2  anti-Axl monoclonal antibody, or the GL2I.T AXL decoy receptor required by claim 5.

Claims 2, 3, 5, 10, 11 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of claim 1 wherein 
the EGFR inhibitor is afatinib, cetuximab, panitumumab, gefitinib, laptinib, neratinib, lifirafenib, Her2 inhibitor-1, nazartinib, naquotinib, canertinib, AG-490. CP-724714, dacomitinib, WZ4002, sapitinib, CUDC-101, AG-1478, PD153035, pelitinib, AC480, AEE788, OSI-420, WZ3146, WZ8040, AST-1306, rociletinib, genistein, varlitinib, icotinib, TAK-285, WHI P154, daphnetin, PD168393, tyrphostin-9, CNX-2006, AG-18, AZ5104, osimertinib, CL-387785, olmutinib, AZD3759, poziotinib, vanetanib and necitumumab;
the JNK inhibitor is CEP-1347, SP600125, AS601245, AEG3482, or BI78D3;
the AXL inhibitor is R428/bemcentinib, TP-0903, Ly2801653, amuvatinib, bosutinib, MGCD 265, ASP2215, cabozantinib, foretinib, SGI-7079, MGCD516, ASLAN002 and gilteritinib, and the TNF inhibitor is thalidomide, pomalidomide, lenalidomide, apremilast, prednisone, certolizumab pegol, beclomethasone, betamethasone, cortisone, dexamethasone, hydrocortisone, methylprednisolone, and prednisolone; and 
the method of claim 39 wherein the TNF inhibitor is thalidomide,
does not reasonably provide enablement for the method of claim 1 wherein the EGFR inhibitor is cetuximab, or  panitumumab; the AXL inhibitor is YW327.6S2, or GL2I.T, the JNK 
does not reasonably provide enablement for the method of claim 39 wherein the TNF inhibitor is etanercept.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(a) As drawn to the AXL inhibitors of YW327.6S2 and GL2I.T.  
Claim 5 requires, in part, YW327.6S2 and GL2I.T as inhibitors of Axl.  The specification provides no teachings as to the specific structures of YW327.6S2 and GL2I.T. Habib (WO2018/183762, reference of the IDS filed 3/20/20) refers to YW327.6S2 as an anti-AXl monoclonal antibody and GL2I.T as an AXL decoy receptor (paragraph [0075]).  However, no structural information as to the primary amino acid sequences of the light and heavy chains of YW327.6S2 are taught in the instant specification or the prior art, and no information as to the structural requirements of GL2I.T are taught in the instant specification or the prior art.  Thus one of skill in the art would not be able to make the required YW327.6S2 or GL2I.T of instant claim 5 without knowledge of the structural requirements for each AXL inhibitor.  
(b) As drawn to the admisntration of antibodies to treat brain cancer.
Claim 2 is drawn in part to the admisntration of cetuximab or panitumumab as EGFR inhibitors in the method of treating a malignant brain cancer.  Claim 5 requires in part that the AXL inhibitor is the monoclonal antibody YW327.6S2.  Claim 10 requires in part the TNF inhibitors of aldlimmab, golimumab, infliximab, efalizumab and ustekinumab. 
When given the broadest reasonable interpretation, the administration to a patient with a malignant brain cancer encompasses systemic administration to treat any form of malignant brain cancer at any stage of the disease.  The art teaches that monoclonal antibodies must pass through 
(c) As drawn to the admisntration of polypeptides or peptides to treat brain cancer.
Claim 3 is drawn in part to the administration of c-Jun peptide or amino acids 153-163 of JIP-1 as JNK inhibitors in the method of claim 1.  Claim 5 requires in part that the AXL inhibitor is the AXL receptor decoy GL2I.T.  Claims 10 and 11 require in part that the TNF inhibitor is etanercept.  Claim 39 requires, in part, that the TNF inhibitor is etanercept.  The c-Jun peptide which is a JNK inhibitor is taught by the prior art to be the delta domain of c-JUN comprising amino acids 33-57 (Holzberg et al, Journal of Biological Chemistry, 2003, Vol. 278, pp. 40213-40223, see Figure 1A, page 40215, lines 8-9 under “Results”).  JIP-1 (155-163) is presumed to be amino acids 155-163 of JIP-1.  GL2I.T is presumed to comprise a portion of the extracellular domain of the AXL receptor and is thus a polypeptide, or a polypeptide fusion protein. Etanercept is a TNF decoy Fc fusion protein which is a polypeptide, not recognized to cross the normal, non-disrupted BBB (Pardrige, Clinical Pharmacology& Therapeutics, 2015, Vol. 97, pp. 347-361, see page 350, last line of the second column, and page 351, second column, lines 8-9).  
When given the broadest reasonable interpretation, the administration to a patient with a malignant brain cancer encompasses systemic administration of peptides or polypeptides to treat any form of malignant brain cancer at any stage of the disease.  Banks (Peptides, 2015, Vol. 72, 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez et al (WO2011/014872, reference of the IDS filed 3/1/2021) as evidenced by Fortin (Current Cancer Drug Targets, 2012, Vol. 12, pp. 247-259).
Claim 31 is drawn in part to a method for treating a brain cancer in a patient in need thereof the method comprising administering to said patient an effective amount of an EGFR inhibitor and one or more additional inhibitors selected from a group including a AXL inhibitor.  Claim 35 specifies that the brain cancer is GBM.
Alvarez et al disclose a method for treating neoplasia comprising the admisntration of an agent that inhibits the expression or activity of AXL in combination with an agent that inhibits the expression or activity of EGFR (page 1, lines 32-33, page 2, lines 1-6), wherein the neoplasia is glioblastoma or astrocytoma (page 1, lines 18-20).  Alvarez et al disclose that the agent which 
Fortin provides evidence that small molecule protein tyrosine kinase inhibitors can cross the BBB to provide amount effective from the treatment of cancers metastatic to the brain (page 250, second column, lines 1-5 of the second full paragraph), wherein the small protein tyrosine kinase inhibitors include lapatinib, erlotinib and gefitinib (pages 250-251, bridging paragraph) thus meeting the limitation of claim 31 for an EGFR inhibitor capable of crossing the blood-brain barrier.  

Allowable Subject Matter
Claims 1, 6-9, 12, 14, 27, 28-30 and 36-38 are allowed.
Claims 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to for reasons of Formality.

All other rejections and objections as set forth in the prior Office action are withdrawn.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643